DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 10/1/2021. Claims 1, 8 and 15 have been amended. Claims 1-23 are pending.

 	Applicant's arguments filed 10/1/2021 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


 	Claims 1, 4-13, 15-19 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feeney, Jr. et al (US 2002/0032582), in view of Stephens (US 2011/0251850), in further view of Reiner (US 20120078648 A1).
As per claim 1, Feeney, Jr. et al disclose dispensing system (i.e., The invention is generally directed to systems and methods for medical product dispensing and integrated information distribution and business management, ¶ 0025), comprising: 
each of the dispensing stations comprises a plurality of storage locations for storing items to be dispensed (i.e., Another component of the system is the one or more units capable of dispensing packages of a variety of shapes and sizes. The 
a database for storing inventory data related to the items stored within the one or more dispensing stations of each of the plurality of station groups; a processor; and a memory device having instructions stored thereon that, when executed, cause the processor (i.e., The central server can be configured to maintain data and/or information in a database. The central server can be coupled to an information distribution subsystem that can be configured to generate and display reports from the data and/or information to users. The medical product dispensing system farther can include physical and virtual inventory control and management, ¶ 0032) to: 
receive, from a user, a selection of one or more of the station groups (i.e., After login 1202 and inventory process initiation 1204, the subsystem permits the user to check inventory at a specific location 1206, for a selected item 1210, for a specific type of medication or product 1212, or for a specific class of medication 1214, ¶ 0252); and 
display a graphic view of inventory data and the statistical outliers for one or more of the selected station groups (i.e., The prescription subsystem can be configured to manage and control a physical inventory by sending a reorder message to reorder a product when an inventory level is at a predefined level. The predefined level can include a par inventory level, ¶ 0026, wherein FIG. 12 illustrates one process for inventory management and control. After login 1202 and inventory process initiation 1204, the subsystem permits the user to check inventory at a specific location 1206, for a selected item 1210, for a specific type of medication or 
Feeney, Jr. et al does not disclose a plurality of station groups at a medical facility, each of the station groups comprising one or more dispensing stations, and the station groups are organized based on dispensing activity associated with each of the dispensing stations such that each station group comprises dispensing stations having similar types of dispensing activity.
Stephens discloses a long term care facility 94 may include a plurality of automated dispensing machines 100, each under the control of a respective kiosk 102 or a PRN dispensing eMAR 106--a laptop PC or handheld computer (alternately, slave kiosk)--as shown, each of which is connected to the eMAR server 104 at a kiosk 102 via a local communications bus 112, which may be internal to the dispensing system 98 (¶ 0061).  An auxiliary database 116 may be used to store data particular to one automated dispensing machine or one group of machines among a plurality of dispensing machine groups in a health care facility, in order to realize operating efficiencies or other operational improvements to the system (¶ 0068).
Additionally, Feeney, Jr. et al disclose when a physical inventory count results in a deviation from the system's predicted values, there needs to be a corresponding adjustment to the virtual inventory record for the affected party. In this case, the subsystem keeps track of such deviations in an adjustments record that can be applied to all parties until a knowledgeable person can assign responsibility through a discrepancy resolution process. During the time in which a discrepancy is 
However, Feeney, Jr. et al disclose does not disclose calculate statistical outliers from the inventory data for the dispensing stations for at least one of the selected station groups, wherein each statistical outliers represents dispensing activity that is outside of a normal range of activity.
Reiner discloses a device can be programmed using software program 110, which stores all pharmaceuticals for a given patient, alerts the patient at each dosing interval via predetermined communication means (i.e., fax, text, email, etc.), records inventory in the database 113, 114 or inventory system 31, documents individual drug administration (by recording the amount, type, and date/time of individual pharmaceutical removal in the database 113, 114), and correlates clinical data measures (e.g., blood pressure, pulse).  In the event that a critical event was recorded (e.g., two consecutive "missed" administrations, low inventory requiring refill, abnormal recording of clinical test data, unplanned removal of multiple pharmaceuticals), an automated alert would be transmitted by the program 110 via predetermined communication means to the appropriate stakeholders (e.g., pharmacist, physician, nurse) for intervention (¶ 0158).
Statistical correlation--This category of compliance monitoring would entail the program 110 correlating individual patient compliance data with those of his/her historical records, as well as those of comparable patients (as defined by the patient 
Feeney, Jr. et al and Stephens are both concerned with effective dispensing of medical products, while Feeney, Jr. et al and Reiner are both concerned with inventory management. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a plurality of station groups at a medical facility, each of the station groups comprising one or more dispensing stations, and calculate statistical outliers from the inventory data for at least one of the selected station groups, wherein the statistical outliers represent dispensing activity that is outside of a normal range of activity in Feeney, Jr. et al, as seen in Stephens and Reiner, respectively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 4, Feeney, Jr. et al disclose the inventory data comprises one or more of how often requested items are out of stock, how often items are dispensed or withdrawn, and cost data (i.e., tracks a physician's dispensing of sample medications by patient and provides compiled drug usage and drug inventory reports 
As per claim 5, Feeney, Jr. et al disclose the plurality of station groups are grouped based on one or both of a location of each dispensing station or a level of care provided at each dispensing station (i.e., Certain dispenser units can include one or more refrigerated compartments, e.g., station group includes those with refrigerated compartments. Whether a dispenser unit includes refrigeration depends on the types of drugs commonly stored inside. For example, an OTC medication (non-acute) dispenser may not typically require refrigeration, whereas a dispenser containing patient care items such as vaccines (acute) almost certainly requires refrigeration, ¶ 0183).
As per claim 6, Feeney, Jr. et al disclose the displayed inventory data comprises both an actual inventory level and a PAR value for the items within each dispensing station (i.e., current inventory status, and this information can include relevant information regarding the status of particular drugs within the medical office system (e.g. par levels and virtual inventory (e.g. another MD's inventory)), as well as benefit implications for medications typically prescribed, but not currently in inventory. The profile can be displayed or made available as printed form as exemplified in FIG. 6, for example. However, the prescribe worksheet can also be replaced by a hand-held computing device, a data terminal, a computer, and other like devices and articles, ¶ 0214).
As per claim 7, Feeney, Jr. et al disclose receive a selection of a particular icon on the graphic; and provide detailed data associated the particular icon based on the 
As per claim 9, Feeney, Jr. et al disclose after displaying the graphic view of the one or more selected station groups, displaying an additional graphic view of at least one different station group (i.e., After login 854 and selection of the dispense queue process 856, the system displays selection list and prompts for selection of the appropriate patient 610 with a pending prescription in the system and that is ready for dispensing. After the user selects the appropriate patient the subsystem displays a list of pending prescriptions for the patient and the user can then select the desired prescription for dispensing 862, ¶ 0228).
As per claim 10, Feeney, Jr. et al disclose prior to receiving the selection, establishing viewing rights for the inventory data for a plurality of users based on a level of responsibility of each individual user (i.e., access to any of the systems and subsystems can be limited to authorized users after proper login, ¶ 0210).
As per claim 11, Feeney, Jr. et al disclose the dispensing groups are organized based on dispensing activity, with dispensing stations having similar types of dispensing activity begin arranged in the same dispensing group (i.e., Certain dispenser units can include one or more refrigerated compartments, e.g., station group includes those with refrigerated compartments. Whether a dispenser unit includes refrigeration depends on the types of drugs commonly stored inside. For example, an OTC medication (non-acute) dispenser may not typically require 
As per claim 12, Feeney, Jr. et al disclose the selected station groups comprise at least two station groups; and displaying the graphic view comprises displaying at least two graphic views of inventory data for the at least two station groups, with the at least two graphic views being displayed side-by-side (i.e., The prescription subsystem can be configured to manage and control a physical inventory by sending a reorder message to reorder a product when an inventory level is at a predefined level. The predefined level can include a par inventory level, ¶ 0026, wherein FIG. 12 illustrates one process for inventory management and control. After login 1202 and inventory process initiation 1204, the subsystem permits the user to check inventory at a specific location 1206, for a selected item 1210, for a specific type of medication or product 1212, or for a specific class of medication 1214. It should be noted that these criteria are exemplary only and do not represent all possible criteria, ¶ 0252).
As per claim 13, Feeney, Jr. et al disclose displaying compliance data associated with the one or more of the selected station groups (i.e., The present system allows the medical office to comply with all regulations regarding the dispensing of sample medications without creating an increase in the workload of any of the office staff. The system automatically can update the electronic sample log with patient information and relevant data regarding the sample medication. The system can be configured so that the physician need only enter the lot number and expiration date of the dispensed medication to be in regulatory compliance, ¶ 0058).

As per claim 17, Feeney, Jr. et al disclose the graphic view comprises inventory data for two groups having different levels of care (i.e., Certain dispenser units can include one or more refrigerated compartments, e.g., station group includes those with refrigerated compartments. Whether a dispenser unit includes refrigeration depends on the types of drugs commonly stored inside. For example, an OTC medication (non-acute) dispenser may not typically require refrigeration, whereas a dispenser containing patient care items such as vaccines (acute) almost certainly requires refrigeration, ¶ 0183).
As per claim 18, Feeney, Jr. et al disclose viewing options for the graphic view are predetermined based on a responsibility lever of a particular user (i.e., access to any of the systems and subsystems can be limited to authorized users after proper login, ¶ 0210).
As per claim 19, Feeney, Jr. et al disclose receive, using the input device, a selection of a single dispensing station within the one or more of the selected station groups; and display inventory information associated with only the selected dispensing station on the display screen (i.e., FIG. 12 illustrates one process for inventory management and control. After login 1202 and inventory process initiation 1204, the subsystem permits the user to check inventory at a specific location 1206, 
Claim 8 is rejected based upon the same rationale as the rejection of claim 1, since it is the method claims corresponding to the system claim.
Claim 15 is rejected based upon the same rationale as the rejection of claim 1, since it is the user device claim corresponding to the system claim.
As per claims 21-23, Feeney, Jr. et al does not disclose at least some of the statistical outliers are indicative of possible diversion activity, and identifying potential diversion behavior based at least in part on the statistical outliers.
Reiner discloses a device can be programmed using software program 110, which stores all pharmaceuticals for a given patient, alerts the patient at each dosing interval via predetermined communication means (i.e., fax, text, email, etc.), records inventory in the database 113, 114 or inventory system 31, documents individual drug administration (by recording the amount, type, and date/time of individual pharmaceutical removal in the database 113, 114), and correlates clinical data measures (e.g., blood pressure, pulse).  In the event that a critical event was recorded (e.g., two consecutive "missed" administrations, low inventory requiring refill, abnormal recording of clinical test data, unplanned removal of multiple pharmaceuticals), an automated alert would be transmitted by the program 110 via predetermined communication means to the appropriate stakeholders (e.g., pharmacist, physician, nurse) for intervention (¶ 0158).

Feeney, Jr. et al and Reiner are both concerned with inventory management. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include at least some of the statistical outliers are indicative of possible diversion activity, and identifying potential diversion behavior based at least in part on the statistical outliers in Feeney, Jr. et al, as seen in Reiner, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

 	Claims 2, 3 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feeney, Jr. et al (US 2002/0032582), in view of Stephens (US 2011/0251850), in further view of Reiner (US 20120078648 A1), in further view of 
As per claim 2, neither Feeney, Jr. et al nor Reiner disclose the statistical outliers comprise one or both of mild outliers and extreme outliers relating to items dispensed at dispensing stations within the one or of the selected station groups.
The Math Forum discloses (pages 1-3) the identification of outliers is done using the statistical technique referred to as "box plots" (or "box and whisker plots"), including general box plot analysis, as discussed in Applicant’s specification in paragraph 0059. Values between the inner and outer fences are called “suspect outliers”. Values outside the outer fences are called “highly suspect outliers” (page 3).
Feeney, Jr. et al and Reiner are both concerned with inventory management, while Reiner and The Math Forum are both concerned with effective statistical analysis. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the statistical outliers comprise one or both of mild outliers and extreme outliers relating to items dispensed at dispensing stations within the one or of the selected station groups in combination with both Feeney, Jr. et al and Reiner, as seen in The Math Forum, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 3, Feeney, Jr. et al disclose the instructions further cause the processor to: display an additional graphic view illustrating users of the dispensing 
As per claim 20, neither Feeney, Jr. et al nor Reiner disclose label the displayed statistical outliers as mild outliers or extreme outliers.
The Math Forum discloses (pages 1-3) the identification of outliers is done using the statistical technique referred to as "box plots" (or "box and whisker plots"), including general box plot analysis, as discussed in Applicant’s specification in paragraph 0059. Values between the inner and outer fences are called “suspect outliers”. Values outside the outer fences are called “highly suspect outliers” (page 3).
Feeney, Jr. et al and Reiner are both concerned with inventory management, while Reiner and The Math Forum are both concerned with effective statistical analysis. It would have been obvious to one of ordinary skill in the art at the time the invention was made to label the displayed statistical outliers as mild outliers or extreme outliers in combination with both Feeney, Jr. et al and Reiner, as seen in .

 	Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feeney, Jr. et al (US 2002/0032582), in view of Stephens (US 2011/0251850), in further view of Reiner (US 20120078648 A1), in further view of Hardaway (US 2011/0054935).
As per claim 14, Feeney, Jr. et al does not disclose compliance data comprises one or more of a percentage of visits to a dispensing station where the dispensing station was opened but no item was removed, a percentage of time that an audit revealed a discrepancy between a manual count and a number of items reported as removed when the dispensing station is accessed, and a percentage of times that a dispensing station was accessed but no order was made for an item that was removed.
Hardaway discloses Monitoring can occur by interfacing with the computer system at the pharmacy and/or the COB system on the computer system. Interfacing with the COB system can be accomplished directly and/or by accessing one or more COB data structures. When monitoring the disbursements, the number of qualified disbursements can be tracked 516. When a qualified disbursement occurs, the method 500 can determine 518 whether replenishment is needed. Replenishment under a given qualified plan may be dictated by the regulations of the qualified 
Feeney, Jr. et al and Hardaway are both concerned with effective dispensing of medical products.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include compliance data comprises one or more of a percentage of visits to a dispensing station where the dispensing station was opened but no item was removed, a percentage of time that an audit revealed a discrepancy between a manual count and a number of items reported as removed when the dispensing station is accessed, and a percentage of times that a dispensing station was accessed but no order was made for an item that was removed in Feeney, Jr. et al, as seen in Hardaway, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
 	In the Remarks, Applicant argues The Office Action concedes that Feeney Jr. fails to disclose a plurality of station groups at a medical facility, with each of the station groups comprising one or more dispensing stations and instead relies on Stephens to allegedly disclose such features. However, Stephens merely discloses 
As discussed in the updated rejection, Feeney, Jr. et al (US 2002/0032582), in view of Stephens (US 2011/0251850), in further view of Reiner (US 20120078648 A1) indeed disclose Applicant’s amended claimed invention.

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ANDRE D BOYCE/
Primary Examiner, Art Unit 3623                                                                                                                                                                                                  January 1, 2022